Title: From James Madison to William Pinkney, 17 May 1806
From: Madison, James
To: Pinkney, William


                    
                        private
                        Dear Sir
                        Washington May 17. 1806
                    
                    You will receive from the Bearer Mr. Forrest the public despatches for yourself & Mr. Monroe, with sundry letters & packets accompanying them. In a letter to Mr. Monroe which is unsealed, you will see the footing on which your eventual succession to a vacancy in the legation at London is

placed. No letter has been recd. from Mr. Monroe, nor from Paris ⟨s⟩ince you left Washington.
                    Mr. Forrest will return without much delay, and will afford an opportunity for letting us know, in case of an unexpected suspension of your departure, whether any use can be made of it, for adding to the present communications any others that occur to you as useful. With sincere wishes that a speedy & agreeable voyage may be succeeded by an accomplishment of its objects, I remain, with sentiments of great respect & esteem Your most Obedt. servt
                    
                        James Madison
                    
                